In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐3191 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

VINCENTE A. JIMENES, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                  No. 15‐cr‐40043‐001 — Sara Darrow, Judge. 
                                  ____________________ 

      ARGUED FEBRUARY 8, 2017 — DECIDED MARCH 23, 2017 
                   ____________________ 

  Before  WOOD,  Chief  Judge,  FLAUM,  Circuit  Judge,  and 
CONLEY, Chief District Judge.* 
   WOOD, Chief Judge. After pleading guilty to three federal 
drug and money‐laundering oﬀenses, Vincente Jimenes was 
sentenced to 151 months’ imprisonment and five years’ super‐


                                                 
      * Of the Western District of Wisconsin, sitting by designation. 
2                                                      No. 16‐3191 

vised  release.  In  this  appeal,  he  contends  that  his  constitu‐
tional rights were violated by the use, for Sentencing Guide‐
lines  purposes,  of  a  state  misdemeanor  conviction  that  was 
obtained without the use of a Spanish interpreter. The district 
court reviewed the record of the conviction and was satisfied 
that enough informal translation took place to support a con‐
clusion that his guilty plea was knowing. It did not need to go 
that far, however, because this was not the time nor place for 
a  collateral  attack  on  that  conviction.  We  therefore  aﬃrm 
Jimenes’s sentence.  
                                  I 
    Because Jimenes’s appeal is limited to his sentence, we re‐
strict our discussion accordingly. Before his initial sentencing 
hearing, which took place in July 2016, a probation oﬃcer cal‐
culated that his total oﬀense level was 33 and his criminal his‐
tory  category  was  II,  for  purposes  of  the  Sentencing  Guide‐
lines. Jimenes challenges only the criminal history calculation. 
    The probation oﬃcer took into account a 2012 conviction 
for  a  class  A  misdemeanor  oﬀense  for  driving  with  a  sus‐
pended  license.  (Two  other  charges—a  petty  oﬀense  for  a 
headlamp that was out and a business oﬀense for having no 
insurance—were dismissed when Jimenes pleaded guilty to 
the misdemeanor.) Illinois law provided that the suspended‐
license charge could lead to imprisonment for less than one 
year  or  conditional  discharge  not  to  exceed  two  years.  730 
ILCS 5/5‐4.5‐55(a), (d). On November 21, 2012, the state judge 
sentenced  Jimenes  to  conditional  discharge  for  24  months, 
plus a fine of $500.  
   But Jimenes did not manage to stay out of trouble for the 
requisite two years. Instead, he became involved in a cocaine 
No. 16‐3191                                                       3

conspiracy,  for  which  he  was  charged  in  federal  court  with 
conspiracy  to  distribute  at  least  five  kilograms  of  cocaine 
(ending June 2, 2015), conspiracy to launder proceeds (ending 
July  24,  2014),  and  money  laundering  to  conceal  drug  pro‐
ceeds (ending July 22, 2014). Because Jimenes committed the 
latter  two  oﬀenses while he was still under the conditional‐
discharge sentence of the state court, the probation oﬃcer ap‐
plied Guideline 4A1.1(d), which requires the addition of two 
criminal  history  points  “if  the  defendant  committed  the  in‐
stant  oﬀense  while  under  any  criminal  justice  sentence,  in‐
cluding probation, parole, supervised release, imprisonment, 
work release, or escape status.” This gave Jimenes a total of 
three criminal history points—one for the underlying state of‐
fense and two under 4A1.1(d)—and thus landed him in Crim‐
inal  History  Category  II,  with  a  recommended  sentencing 
range of 151–188 months. The district court gave Jimenes the 
lowest guidelines sentence: 151 months. Absent the state mis‐
demeanor, his Criminal History Category would have been I, 
with an accompanying guidelines range of 135–168 months. 
                                II 
    This  would  all  be  straightforward  but  for  one  problem: 
Jimenes represents that he cannot read or speak English, and 
there is no indication that there was a qualified Spanish inter‐
preter present at the state‐court proceeding. Even for a Class 
A misdemeanor, Illinois law requires the court to “determine 
whether the accused is capable of understanding the English 
language and is capable of expressing himself in the English 
language so as to be understood directly by counsel, court or 
jury.” 725 ILCS 140/1. Moreover, we have held that “a crimi‐
nal  defendant  lacking  a  basic  understanding  of  the  English 
language  has  a due process right to  an interpreter to  enable 
4                                                       No. 16‐3191 

him to understand what is said at trial and to communicate 
with counsel.” Mendoza v. United States, 755 F.3d 821, 828 (7th 
Cir. 2014). But on the other hand, Mendoza held that this right 
did not go so far, for instance, as to require that an interpreter 
be at the defense table for every minute of the trial. Id.  
    If  Jimenes  were  alleging  that  he  was  deprived  of  proper 
interpretation services in the federal proceeding now before 
us, we would have a diﬀerent case. But what he is doing is 
raising a collateral attack on a state‐court conviction that has 
been used to increase his criminal‐history score. We must turn 
for guidance, therefore, not to the Due Process Clause or to 
any of our own earlier decisions, but instead to the Supreme 
Court’s decision in Custis v. United States, 511 U.S. 485 (1994). 
     In  Custis,  the  Court  considered  the  question  “whether  a 
defendant in a federal sentencing proceeding may collaterally 
attack the validity of previous state convictions that are used 
to  enhance  his  sentence  under  the  [Armed  Career  Criminal 
Act, 18 U.S.C. § 924(e)].” 511 U.S. at 487. It answered that ques‐
tion unambiguously: “We hold that a defendant has no such 
right (with the sole exception of convictions obtained in vio‐
lation of the right to counsel) to collaterally attack prior con‐
victions.”  Id.  This  is  a  narrower  rule  than  the  one  we  had 
adopted  in  United  States  v.  Mitchell,  18  F.3d  1355  (7th  Cir. 
1994), just three months earlier. There, we had indicated the 
possibility of a challenge not only if the defendant’s rights un‐
der Gideon v. Wainwright, 372 U.S. 335 (1963), were violated, 
but also if a conviction “lack[ed] constitutionally guaranteed 
procedures plainly detectable from a facial examination of the 
record.” Mitchell, 18 F.3d at 1360–61. Jimenes would like us to 
resurrect the Mitchell formulation, but we are not free to do so 
in  light  of  the  Supreme  Court’s  more  restrictive  view.  See 
No. 16‐3191                                                         5

United States v. Arango‐Montoya, 61 F.3d 1311 (7th Cir. 1995) 
(recognizing that Custis limited Mitchell).  
    The Custis Court stressed that the Armed Career Criminal 
Act itself left no door open for this kind of collateral attack on 
the predicate convictions that trigger it. Instead, it focused on 
the simple fact of the conviction. Elsewhere in the Gun Con‐
trol  Act  of  1968,  the  Court  found  language  indicating  that 
what  counts  as  a  conviction  of  a  crime  is  determined  in  ac‐
cordance with the law of the convicting jurisdiction. 511 U.S. 
at 491. Thus, if a person in Jimenes’s shoes were to return to 
the state court and have the conviction expunged, a later fed‐
eral proceeding could not take it into account.  
    Custis squarely rejected the invitation to extend the ability 
to mount a collateral attack on a prior conviction used for sen‐
tencing  enhancement  beyond  the  right  to  have  appointed 
counsel. In so doing, it rejected the defendant’s eﬀorts to ar‐
gue that he  had  been denied  eﬀective  assistance  of  counsel, 
that his guilty plea was not knowing and intelligent, and that 
he had not adequately been advised of his trial rights. Id. at 
496.  We  see  no  distinction  between  these  arguments  and 
Jimenes’s assertion that he did not adequately understand the 
prior state court proceeding because of a language barrier. We 
also see nothing that would justify a distinction between the 
Armed  Career  Criminal Act  and  the  Sentencing  Guidelines 
for this purpose. For both the statute and the Guidelines, the 
inquiry is over once the fact of the conviction is established. 
In neither case is there any rule that would require an exhaus‐
tive examination of every prior conviction to see if it is vul‐
nerable to some kind of challenge. 
   Two  final  points  are  important  here.  First,  Jimenes  does 
not argue that his fundamental right to counsel was violated, 
6                                                      No. 16‐3191 

even though he proceeded pro se in the state court. His state 
conviction did not result in incarceration, and under Nichols 
v. United States, 511 U.S. 738 (1994), prior misdemeanor con‐
victions may be used as sentencing enhancers even if the de‐
fendant did not have counsel, as long as the sentence did not 
include imprisonment. Id.  at 746–47. This is true even if the 
enhanced sentence in the later proceeding does result in im‐
prisonment. Id.  
    Second,  even  if  we  are  reading  Custis  too  narrowly,  and 
we were to look for the kind of “plainly detectable” error de‐
scribed in Mitchell, we would have trouble finding such error 
here. The transcript of the state‐court proceeding is in the rec‐
ord, and in four diﬀerent places over just two pages it contains 
this notation: “Spanish‐speaking discussion was held oﬀ the 
record.” True, we do not know what was said in those discus‐
sions,  nor  do  we  know  anything  about  the  ability  of  the 
speaker to convey accurately the substance of the court’s com‐
ments  in  English.  The  record  refers  to  an  “unidentified 
speaker” who tells the court a few pertinent things, such as 
“[h]e got proof of insurance.” On the other hand, at the end, 
when  the  court  asks  whether  “he”  (Jimenes)  has  any  ques‐
tions,  the  unidentified  speaker  rather  oddly  answers,  “All 
right. Thank you.”  
     More  than  that  would  certainly  be  required  if  that  were 
the record of his conviction in the district court. But it is not. 
The best we can say is that we have no idea how much, or how 
little,  Jimenes  understood  in  the  state  court  proceeding.  He 
signed a “Waiver of Attorney,” and he signed a “Plea of Guilty 
and Waiver of Jury,” both of which are written only in Eng‐
lish. This murky record does not reveal the kind of “plainly 
No. 16‐3191                                                            7

detectable” flaw the Supreme Court found in a Gideon viola‐
tion, or that we had in mind in Mitchell.  
    The district court, upon reading the state‐court transcript, 
went directly to the merits of Jimenes’s challenge and found 
that “it is clear from the transcript … that, albeit not an oﬃcial 
court reporter, it’s on the record that he was allowed time for 
interpretation  oﬀ  on  the  side  in  order  to  enter  a  knowing 
plea.” As we have said, we are not so confident that the record 
permits this inference. But that does not matter, given Custis. 
    Jimenes’s  final  argument  is  that  the  government  has 
waived  its  right  to  rely  on  Custis,  because  it  has  raised  this 
point  for  the  first  time  on  appeal.  At  worst,  however,  we 
would regard this as forfeiture of the argument, and we are 
not inclined to hold the government to that aspect of its litiga‐
tion strategy. It prevailed, after all, in the district court, and is 
now  simply  defending  the  court’s  decision  on  a  diﬀerent 
ground. Moreover, Custis has important implications for the 
operation of the Sentencing Guidelines and for the relations 
between  federal  and  state  courts—a  fact  that  also  argues 
against a finding of forfeiture.  
    Once we establish that this is not the proper time or place 
for Jimenes to challenge his 2012 state‐court conviction, both 
the single criminal‐history point he received directly for that 
oﬀense, plus the two additional points he received because he 
committed his present crimes while he was conditionally dis‐
charged for the state crime, are beyond dispute. He does not 
otherwise attack his federal sentence of 151 months. We there‐
fore AFFIRM the judgment of the district court.